 


 HR 3298 ENR: Wounded Officers Recovery Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3298 
 
AN ACT 
To authorize the Capitol Police Board to make payments from the United States Capitol Police Memorial Fund to employees of the United States Capitol Police who have sustained serious line-of-duty injuries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wounded Officers Recovery Act of 2017. 2.Payments from United States Capitol Police Memorial Fund for employees killed in the line of duty or sustaining serious line-of-duty injuries (a)Authorizing payments from FundSection 2 of Public Law 105–223 (2 U.S.C. 1952) is amended—
(1)in the section heading, by inserting and certain other United States Capitol Police employees before the period at the end; (2)by striking Subject to the regulations and inserting (a) In general.—Except to the extent used or reserved for use under subsection (b) and subject to the regulations; and
(3)by adding at the end the following new subsection:  (b)Payments for employees killed in the line of duty or sustaining serious line-of-duty injuriesIn addition to the amounts paid under subsection (a), and in accordance with the regulations issued under section 4(b), amounts in the Fund may be paid to—
(1)families of employees of the United States Capitol Police who were killed in the line of duty; or (2)employees of the United States Capitol Police who have sustained serious line-of-duty injuries..
(b)Regulations of Capitol Police BoardSection 4 of Public Law 105–223 (2 U.S.C. 1954) is amended— (1)by striking The Capitol Police Board and inserting (a) In general.—The Capitol Police Board; and
(2)by adding at the end the following new subsection:  (b)Regulations governing payments for employees killed in the line of duty or sustaining serious line-of-duty injuriesIn carrying out subsection (a), the Capitol Police Board shall issue specific regulations governing the use of the Fund for making payments to families of employees of the United States Capitol Police who were killed in the line of duty and employees of the United States Capitol Police who have sustained serious line-of-duty injuries (as authorized under section 2(b)), including regulations—
(1)establishing the conditions under which the family of an employee or an employee is eligible to receive such a payment; (2)providing for the amount, timing, and manner of such payments; and
(3)ensuring that any such payment is in addition to, and does not otherwise affect, any other form of compensation payable to the family of an employee or the employee, including benefits for workers’ compensation under chapter 81 of title 5, United States Code.. (c)Treatment of amounts received in response to incident of June 14, 2017The second sentence of section 1 of Public Law 105–223 (2 U.S.C. 1951) is amended by striking deposit into the Fund and inserting deposit into the Fund, including amounts received in response to the shooting incident at the practice for the Congressional Baseball Game for Charity on June 14, 2017,. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
